DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 19 of U.S. Patent No. 10,942500. 

Instant Applications 
USP 10942500
1. A system architecture encoded on a non-transitory computer readable medium, the system architecture comprising: a first protocol, wherein the first protocol is configured to receive a plurality of outputs from an industrial control system (ICS) used in controlling an industrial system, wherein the first protocol is configured to receive a plurality of inputs from a physical module; 



a second protocol, wherein the second protocol is configured to validate the plurality of inputs from the first protocol, wherein the second protocol comprises: a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; and a fifth protocol, wherein the fifth protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; a third protocol, 


wherein the third protocol is configured to validate the plurality of outputs from the first protocol; and a fourth protocol, wherein the fourth protocol is configured to manage the ICS based on the second protocol and the third protocol.
1. A system architecture encoded on a non-transitory computer readable medium, the system architecture comprising: a first protocol, wherein the first protocol is configured to receive a plurality of outputs from an industrial control system (ICS) used in controlling an industrial system, wherein the first protocol is configured to receive a plurality of inputs from a physical module, wherein the physical module comprises at least one of a component, a sensor, or the ICS; 
a second protocol, wherein the second protocol is configured to validate the plurality of inputs from the first protocol, wherein the second protocol comprises; a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a fifth protocol, wherein the fifth protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; and a sixth protocol, wherein the sixth protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies; a third protocol, wherein the third protocol is configured to validate the plurality of outputs from the first protocol; and a fourth protocol, wherein the fourth protocol is configured to manage the ICS based on the second protocol and the third protocol, wherein the fourth protocol comprises: a classifier function, wherein the classifier function is configured to perform at least one of an alpha function or a beta function, wherein the alpha function comprises classifying the input discrepancies relative to a known industrial system noise of the plurality of inputs and the perturbations from the reference protocol.
15. A system architecture encoded on a non-transitory computer readable medium, the system architecture comprising: a first protocol, wherein the first protocol is configured to receive a plurality of outputs from an industrial control system (ICS) used in controlling an industrial system, wherein the first protocol is configured to receive a plurality of inputs from a physical module; a second protocol, wherein the second protocol comprises: a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a fifth protocol, wherein the fifth protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; and a sixth protocol, wherein the sixth protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies; a third protocol, wherein the third protocol is configured to validate the plurality of outputs from the first protocol; and a fourth protocol, wherein the fourth protocol is configured to manage ICS based on the second protocol and the third protocol.
14. A system architecture encoded on a non-transitory computer readable medium, the system architecture comprising: a first protocol, wherein the first protocol is configured to receive a plurality of outputs from an industrial control system (ICS) used in controlling an industrial system, wherein the first protocol is configured to receive a plurality of inputs from a physical module, wherein the physical module comprises at least one of a component, a sensor, or the ICS; a second protocol, wherein the second protocol comprises: a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a fifth protocol, wherein the fifth protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; and a sixth protocol, wherein the sixth protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies; a third protocol, wherein the third protocol is configured to validate the plurality of outputs from the first protocol; and a fourth protocol, wherein the fourth protocol is configured to manage ICS based on the second protocol and the third protocol.
20. A system architecture encoded on a non-transitory computer readable medium, the system architecture comprising: a first protocol, wherein the first protocol is configured to receive a plurality of outputs from an industrial control system (ICS) used in controlling an industrial system, wherein the first protocol is configured to receive a plurality of inputs from a physical module; a second protocol, wherein the second protocol comprises: a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a fifth protocol, wherein the fifth protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; and a sixth protocol, wherein the sixth protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies; a third protocol, wherein the third protocol is configured to validate the plurality of outputs from the first protocol; and a fourth protocol, wherein the fourth protocol is configured to manage the ICS based on the second protocol and the third protocol, wherein the plurality of inputs comprises at least one process parameter, and at least one indicator of a component status.
19. A system architecture encoded on a non-transitory computer readable medium, the system architecture comprising: a first protocol, wherein the first protocol is configured to receive a plurality of outputs from an industrial control system (ICS) used in controlling an industrial system, wherein the first protocol is configured to receive a plurality of inputs from a physical module, wherein the physical module comprises at least one of a component, a sensor, or the ICS; a second protocol, wherein the second protocol comprises: a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a fifth protocol, wherein the fifth protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; and a sixth protocol, wherein the sixth protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies; a third protocol, wherein the third protocol is configured to validate the plurality of outputs from the first protocol; and a fourth protocol, wherein the fourth protocol is configured to manage the ICS based on the second protocol and the third protocol, wherein the plurality of inputs comprises at least one process parameter, and at least one indicator of a component status.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Brandt et al. USPGPUB 2013/0031037 (hereinafter “Brandt’) in view of Law et al USPGPUB 2011/0072506 (hereinafter “Law’) further in view of Morgan et al. US 2014/0297053 (hereinafter “Morgan’).
Regarding claim 1, Brandt discloses a system architecture encoded on a non- transitory computer readable medium (an industrial control system; components can execute from various computer readable storage media having various data structures stored thereon; a computer-readable medium having stored thereon computer- executable instructions that, in response to execution, direct a computer system to perform operations; Figs. 1-3 & para (0046), [0041] & claim 20), the system architecture (Fig. 1 show an industrial control system; Figs. 1-3 & para [0006]) comprising: a first protocol (rules, policies; Abstract & para [0014], [0040], [0046]), wherein the first protocol is configured to receive a plurality of outputs from an industrial control system (ICS) used in controlling an industrial system (measured inputs received from such systems and the outputs transmitted by the systems generally pass through one or more input/output (I/O) modules; para [0005]; para [0046]), wherein the first protocol is configured to receive a plurality of inputs from a physical module (rules, policies; measures one or more process variables or inputs; PLC/programmable logic controller can also communicate (reading) to and control various other devices such as |/O modules; Abstract & para [0046], [0125]; para [0004]), wherein the second protocol is configured to validate the plurality of inputs from the first protocol (security validation tools; the security analysis tool receives abstract factory models or descriptions for input and generates an output that can include security guidelines, components, procedures, rules (second protocol), and policies, for deployment in an automation security network; Abstract & para [0040]); a protocol, wherein the protocol is configured to validate the plurality of outputs from the first protocol (Security validation tools; the security analysis tool receives abstract factory models or descriptions for input and generates an output that can include security guidelines, components, procedures, rules (second protocol), and policies, for deployment in an automation security network; Abstract & para [0040]); and a protocol, wherein the protocol is configured to manage the ICS based on the protocols (security validation tools; the security analysis tool receives abstract factory models or descriptions for input and generates an output that can include security guidelines, components, procedures, rules (second protocol), and policies, for deployment in an automation security network; facilitates further validation and compliance checking of the security data; facilitate varying levels of automation security in accordance with security analysis tools, security validation tools; Abstract & para [0012], [0040)).
Brandt fails to disclose a third protocol and a fourth protocol.
Law discloses a third protocol and a fourth protocol (policy based rulesets (protocols) may also define what functions and services the network will allow to provide communication between network nodes; ruleset data 147, 148,151 (third protocol), 153 (fourth protocol); para [0011], [0067]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a third protocol, wherein the third protocol is configured to validate the plurality of outputs from the first protocol; and a fourth protocol, wherein the fourth protocol is configured to manage the ICS based on the second protocol and the third protocol as taught by Law into the system of Brandt for the purpose of providing ruleset data to the other Unified Threat Manage System /UTMS-configured in order to process objects within the process control system. 
Furthermore, Brandt and Law fail to discloses wherein the second protocol comprises: a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a fifth protocol, wherein the fifth protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs. 
MORGAN discloses a reference protocol (control instructions; para [0009]), wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol (applying control settings to operate the plant; perturbing the control settings and applying the perturbed control settings to operate the plant and the model; the control inputs is perturbed; Abstract & para [0043]); a protocol, wherein the protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs (perturbing the control settings and applying the perturbed control settings to operate the plant and the model; the control inputs is perturbed; Abstract & para [0043]); and a protocol, wherein the protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs (compare the plant data to the predicted data to adjust the control settings applied to the plant and model; perturb the control settings and apply the perturbed control settings to operate the plant and to the model; modify the model if the perturbed plant data represents an improvement as compared to the perturbed prediction data; para [0014] & claim 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a protocol, wherein the protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; and a protocol, wherein the protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies as taught by MORGAN into the system of Brandt and Law for the purpose of providing a method to control and drive a power generation plant towards the optimal performance predicted by the model of the plant. 

Regarding claim 2, Brandt, Law and Morgan discloses the system architecture of claim 1. In addition, Brandt discloses wherein the plurality of inputs comprises at least one process parameter (measures one or more process variables or inputs reflecting the status of a controlled system; para [0004]), and at least one indicator of a component status (reflecting the status of a controlled system; para [0004)).
Regarding claim 3, Brandt, Law and Morgan discloses the system architecture of claim 2. In addition, Brandt discloses wherein the at least one process parameter comprises a contemporaneous reading from the sensor (PLC/programmable logic controller can also communicate (reading) to and control various other devices such as I/O modules including analog, digital, programmed/intelligent I/O modules, other programmable controllers, communications modules, sensors; para [0125]), and wherein the at least one indicator of the component status comprises a contemporaneous indicator of a component state (measures one or more process variables or inputs reflecting the status of a controlled system; para [0004]), wherein the component state comprises at least one of active/inactive component state, open/closed component state, or on/off component state (the inputs and outputs may be binary (e.g., on or off); para [0004];).

Regarding claim 4, Brandt, Law and Morgan discloses the system architecture of claim 1. In addition, Brandt discloses wherein the plurality of outputs comprises at least one operating command to the component or an expected state for the component (models or descriptions for input generates an output that can include security guidelines, components, procedures, rules, etc. for deployment in an automation security network; the validation tools perform security checking, for example, to determine if security components are in place and/or in suitable working order; monitoring on the data traffic between the controller 1410 and its associated I/O modules or controlled devices (components), and to tailor its learning and response functions in view of these expected data traffic patterns; Abstract & para (0097)).
Regarding claim 5, Brandt, Law and Morgan discloses the system architecture of claim 4. In addition, Brandt discloses wherein the component comprises at least one of a safety system, a pump, a valve, an actuator, a control rod drive, or a control material dispersion system (valve; multiple components can include substantially any type of control, communications module, computer, Input/Output (I/O) device, sensor, actuator; para [0005], [(0125)).
Regarding claim 6, Brandt, Law and Morgan discloses the system architecture of claim 1. In addition, Brandt discloses a second protocol (rules, policies; measures one or more process variables or inputs; Abstract).
Brandt fails to disclose a sixth protocol. In addition, Law discloses a fifth protocol and a sixth protocol (rulesets in order to meet the latest security threats; policy based rulesets (protocols) may also define what functions and services the network will allow to provide communication between network nodes; rulesets (protocols) 147 a, 148 a, 147 b, 148 b, 151 a, 151 b, 153; Abstract & para [0011], [0051]). It would have been obvious to one of ordinary skill in the art at the time the time was made to include a sixth protocol as taught by Law for the purpose of providing a perpetual service that proactively supplies the devices with rulesets in order to meet the latest security threats, threat patterns, and control system vulnerabilities found or predicted to exist within the network.
Furthermore, Brandt and Law fail to discloses wherein the second protocol comprises: a sixth protocol, wherein the sixth protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies.
MORGAN discloses a reference protocol (control instructions; para [0009]), a protocol, wherein the protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs (compare the plant data to the predicted data to adjust the control settings applied to the plant and model; perturb the control settings and apply the perturbed control settings to operate the plant and to the model; modify the model if the perturbed plant data represents an improvement as compared to the perturbed prediction data; para [0014] & claim 1), thereby calculating input discrepancies (deviations may be applied to the control inputs to the model; the deviations in the control settings may be achieved by perturbing the control settings determined by the model; the deviations ((Lu’(t)) and ((Lu(t)) may be equal to or represent corresponding changes to the inputs to the engine and the model; para [0028], [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a reference protocol, wherein the reference protocol is configured to calculate perturbations for the plurality of inputs from the first protocol; a protocol, wherein the protocol is configured to introduce the perturbations into the plurality of inputs from the first protocol, thereby producing perturbed plurality of inputs; and a protocol, wherein the protocol is configured to compare a first set of the plurality of inputs from the first protocol to a second set of the perturbed plurality of inputs, thereby calculating input discrepancies as taught by MORGAN into the system of Brandt and Law for the purpose of providing a method to control and drive a power generation plant towards the optimal performance predicted by the model of the plant. 

Regarding claim 7, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 6. In addition, Brandt and Law fail to disclose wherein the reference protocol comprises: a first module, wherein the first module is configured to simulate, using a predetermined system model, wherein the predetermined system model comprises a description of at least one relationship between the plurality of inputs and the plurality of outputs under normal operating conditions, and accident conditions; a second module, wherein the second module is configured to execute the predetermined system model by randomizing at least one of the plurality of inputs or the plurality of outputs, thereby producing various realizations of the plurality of inputs and the plurality of outputs; a third module, wherein the third module is configured to identify candidate perturbations from the various realizations; and a fourth module, wherein the fourth is configured to process the candidate perturbations using data mining techniques, thereby selecting a second set of the candidate perturbations, wherein the second set of the candidate perturbations is smaller than the candidate perturbations to simulate. MORGAN discloses wherein the reference protocol (control instructions; unit; para [0009], [0030]) comprises: a first module, wherein the first module (perturbations may be generated by a perturbation generation logic unit; para [0030]) is configured wherein the predetermined system model comprises a description of at least one relationship between the plurality of inputs and the plurality of outputs under normal operating conditions, and accident conditions (the predicted performance conditions generated by the model may not represent the optimal performance conditions for the power generation plant; the deviations may be applied at various plant conditions, e.g., at several power output levels, and applied periodically during the operation of the plant; para [0005], [0010]); a module, wherein the module is configured to execute the predetermined system model by randomizing at least one of the plurality of inputs or the plurality of outputs (the control inputs for the model may differ from the control inputs for the engine to search for control inputs that improve the performance of the engine where the inputs are not at the settings, e.g., levels, predicted by the model 16; the deviation may vary of the interval that the deviation is applied; para [0024], [0030)), thereby producing various realizations of the plurality of inputs and the plurality of outputs (the control inputs for the model may differ from the control inputs for the engine to search for control inputs that improve the performance of the engine where the inputs are not at the settings, e.g., levels, predicted by the model 16; para [0024]); a module, wherein the module is configured to identify candidate perturbations from the various realizations (the technique perturbs the control input settings for the control inputs; para [0010]); and a module, wherein the is configured to process the candidate perturbations using data mining techniques (search for control inputs; para [0024]), thereby selecting a second set of the candidate perturbations (the control inputs for the model may differ from the control inputs for the engine to search for control inputs that improve the performance of the engine where the inputs are not at the settings, e.g., levels, predicted by the model 16; para [0024]), wherein the second set of the candidate perturbations is smaller than the candidate perturbations (perturbing the control input setting deviate the settings from the optimal settings predicted by the system; the deviations may be small, within allowed limits and limited to a single control input for each perturbation; para [0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a wherein the reference protocol comprises: a first module, wherein the first module is configured to simulate, using a predetermined system model, wherein the predetermined system model comprises a description of at least one relationship between the plurality of inputs and the plurality of outputs under normal operating conditions, and accident conditions; a second module, wherein the second module is configured to execute the predetermined system model by randomizing at least one of the plurality of inputs or the plurality of outputs, thereby producing various realizations of the plurality of inputs and the plurality of outputs; a third module, wherein the third module is configured to identify candidate perturbations from the various realizations; and a fourth module, wherein the fourth is configured to process the candidate perturbations using data mining techniques, thereby selecting a second set of the candidate perturbations, wherein the second set of the candidate perturbations is smaller than the candidate perturbations into the system of Brandt and Law for the purpose of modifying the model if the perturbed plant data represents an improvement as compared to the perturbed prediction data.

Regarding claim 8, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 7. In addition, Brandt discloses wherein fourth module (Programmed/Intelligent I/O modules, and communications modules; para [0053]) comprises: an objective function, wherein the objective function is configured to reduce occurrences of false positives, maximize detectability of intrusion, and eliminate impact of the industrial system (these include components includes intrusion detection systems; the strength of recommended security parameters, policies, and procedures can be increased if lower security risks are desired; para [0053], [0058]).

Regarding claim 9, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 6. In addition, Law discloses the protocol, a fifth protocol and a sixth protocol (rulesets in order to meet the latest security threats; policy based rulesets (protocols) may also define what functions and services the network will allow to provide communication between network nodes; rulesets (protocols) 147 a, 148 a, 147 b, 148 b, 151 a, 151 b, 153; Abstract & para [0011], [(0051]). Brandt and Law fail to disclose wherein the third protocol comprises: an output reference protocol, wherein the output reference protocol is configured to calculate output perturbations for the plurality of outputs from the first protocol; a seventh protocol, wherein the seventh protocol is configured to introduce the output perturbations into the plurality of outputs from the first protocol, thereby producing perturbed plurality of outputs; and an eighth protocol, wherein the eighth protocol is configured to compare a first set of the plurality of outputs from the first protocol to a second set of the perturbed plurality of outputs, thereby calculating output discrepancies. MORGAN discloses an output reference protocol, wherein the output reference protocol is configured to calculate output perturbations for the plurality of outputs from the first protocol (perturbations may be generated by a perturbation generation logic unit; para [0030]); a protocol, wherein the protocol is configured to introduce the output perturbations into the plurality of outputs from the first protocol (perturbations may be generated by a perturbation generation logic unit; para [0030]), thereby producing perturbed plurality of outputs (perturbations may be generated by a perturbation generation logic unit; para [0030]); and an protocol, wherein the protocol is configured to compare a first set of the plurality of outputs from the first protocol to a second set of the perturbed plurality of outputs ( compare the plant data to the predicted data to adjust the control settings applied to the plant and model; perturb the control settings and apply the perturbed control settings to operate the plant and to the model; modify the model if the perturbed plant data represents an improvement as compared to the perturbed prediction data; para [0014] & claim 1), thereby calculating output discrepancies (deviations may be applied to the control inputs to the model; the deviations in the control settings may be achieved by perturbing the control settings determined by the model; the deviations ((.u*(t)) and ((.u(t)) may be equal to or represent corresponding changes to the inputs to the engine and the model; para [0028], [0031]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the protocol comprises: an output reference protocol, wherein the output reference protocol is configured to calculate output perturbations for the plurality of outputs from the first protocol; a protocol, wherein the protocol is configured to introduce the output perturbations into the plurality of outputs from the first protocol, thereby producing perturbed plurality of outputs; and an protocol, wherein the protocol is configured to compare a first set of the plurality of outputs from the first protocol to a second set of the perturbed plurality of outputs, thereby calculating output discrepancies as taught by MORGAN into the system of Brandt and Law for the purpose of providing a method to control and drive a power generation plant towards the optimal performance predicted by the model of the plant.

Regarding claim 10, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 9. In addition, Brandt and Law fails to disclose wherein the reference protocol comprises: a first module, wherein the first module is configured to simulate, using a predetermined system model, wherein the predetermined system model comprises a description of at least one relationship between the plurality of inputs and the plurality of outputs under normal operating conditions, and accident conditions; a second module, wherein the second module is configured to execute the predetermined system model by randomizing at least one of the plurality of inputs or the plurality of outputs, thereby producing various realizations of the plurality of inputs and the plurality of outputs; a third module, wherein the third module is configured to identify candidate perturbations from the various realizations; and a fourth module, wherein the fourth is configured to process the candidate perturbations using data mining techniques, thereby selecting a second set of the candidate perturbations, wherein the second set of the candidate perturbations is smaller than the candidate perturbations to simulate. MORGAN discloses wherein the reference protocol (control instructions; unit; para [0009], [0030]) comprises: a first module, wherein the first module (perturbations may be generated by a perturbation generation logic unit; para [0030]) is configured wherein the predetermined system model comprises a description of at least one relationship between the plurality of inputs and the plurality of outputs under normal operating conditions, and accident conditions (the predicted performance conditions generated by the model may not represent the optimal performance conditions for the power generation plant; the deviations may be applied at various plant conditions, e.g., at several power output levels, and applied periodically during the operation of the plant; para [0005], [0010]); a module, wherein the module is configured to execute the predetermined system model by randomizing at least one of the plurality of inputs or the plurality of outputs (the control inputs for the model may differ from the control inputs for the engine to search for control inputs that improve the performance of the engine where the inputs are not at the settings, e.g., levels, predicted by the model 16; the deviation may vary (random) of the interval that the deviation is applied; para [0024], [0030]), thereby producing various realizations of the plurality of inputs and the plurality of outputs (the control inputs for the model may differ from the control inputs for the engine to search for control inputs that improve the performance of the engine where the inputs are not at the settings, e.g., levels, predicted by the model 16; para [0024]); a module, wherein the module is configured to identify candidate perturbations from the various realizations (the technique perturbs the control input settings for the control inputs; para [0010]); and a module, wherein the is configured to process the candidate perturbations using data mining techniques, thereby selecting a second set of the candidate perturbations (the control inputs for the model may differ from the control inputs for the engine to search for control inputs that improve the performance of the engine where the inputs are not at the settings, e.g., levels, predicted by the model 16; para [0024]), wherein the second set of the candidate perturbations is smaller than the candidate perturbations (perturbing the control input setting deviate the settings from the optimal settings predicted by the system; the deviations may be small, within allowed limits and limited to a single control input for each perturbation; para [0010)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a wherein the reference protocol comprises: a first module, wherein the first module is configured to simulate, using a predetermined system model, wherein the predetermined system model comprises a description of at least one relationship between the plurality of inputs and the plurality of outputs under normal operating conditions, and accident conditions; a second module, wherein the second module is configured to execute the predetermined system model by randomizing at least one of the plurality of inputs or the plurality of outputs, thereby producing various realizations of the plurality of inputs and the plurality of outputs; a third module, wherein the third module is configured to identify candidate perturbations from the various realizations; and a fourth module, wherein the fourth is configured to process the candidate perturbations using data mining techniques, thereby selecting a second set of the candidate perturbations, wherein the second set of the candidate perturbations is smaller than the candidate perturbations as taught by MORGAN into the system of Brandt and Law for the purpose of modifying the model if the perturbed plant data represents an improvement as compared to the perturbed prediction data.

Regarding claim 11, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 10. In addition, Brandt discloses wherein fourth module (Programmed/Intelligent I/O modules, and communications modules; para [0053]) comprises: an objective function, wherein the objective function is configured to reduce occurrences of false positives, maximize detectability of intrusion, and eliminate impact of the industrial system (these include components includes intrusion detection systems; the strength of recommended security parameters, policies, and procedures can be increased if lower security risks are desired; para [0053], [0058]).

Regarding claim 12, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 9. Brandt and Law fails to disclose wherein the protocol comprises: a classifier function, wherein the classifier function is configured to perform at least one of an alpha function or a beta function, wherein the alpha function comprises classifying the input discrepancies relative to a known industrial system noise of the plurality of inputs and the perturbations from the reference protocol; and wherein the beta function comprises classifying the output discrepancies relative to a known industrial system noise of the plurality of outputs and the output perturbations from the output reference protocol. MORGAN discloses a classifier function, wherein the classifier function is configured to perform at least one of an alpha function or a beta function (measure the actual performance of a power generation plant; the model simulates the performance of the model operating with the control inputs combined with the deviations; para [0003], [0033]), wherein the alpha function comprises classifying the input discrepancies relative to a known industrial system noise of the plurality of inputs and the perturbations from the reference protocol (deviations may be applied to the control inputs to the model and to the engine. The deviations cause the engine to operate at conditions deemed suboptimal by the model. The deviations in the control settings may be achieved by perturbing the control settings determined by the model; para [0028]); and wherein the beta function comprises classifying the output discrepancies relative to a known industrial system noise of the plurality of outputs and the output perturbations from the output reference protocol (determine a range of power output levels, e.g., megawatt (MW) levels, at which the deviations to the control inputs are to be applied; the model is also operated to simulate the operation of the engine over a similar range of power outputs; para [0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the protocol comprises: a classifier function, wherein the classifier function is configured to perform at least one of an alpha function or a beta function, wherein the alpha function comprises classifying the input discrepancies relative to a known industrial system noise of the plurality of inputs and the perturbations from the reference protocol; and wherein the beta function comprises classifying the output discrepancies relative to a known industrial system noise of the plurality of outputs and the output perturbations from the output reference protocol as taught by MORGAN into the system of Brandt and Law for the purpose of determining a range of power output levels, at which the deviations to the control inputs are to be applied.

Regarding claim 13, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 12. In addition, Brandt and Law fail to disclose wherein the input discrepancies are inconsistent with the perturbations and/or the output discrepancies are inconsistent with the output perturbations. MORGAN discloses wherein the input discrepancies are inconsistent with the perturbations and/or the output discrepancies are inconsistent with the output perturbations (the control inputs for the model are typically the same as or representative of the control inputs for the gas turbine engine; the control inputs for the model may differ from the control inputs for the engine to search for control inputs that improve the performance of the engine where the inputs are not at the settings, e.g., levels, predicted by the model; para [0024)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the input discrepancies are inconsistent with the perturbations and/or the output discrepancies are inconsistent with the output perturbation as taught by MORGAN into the system of Brandt and Law for the purpose of controlling a power generation plant by applying control settings an order to operate the plant; by collecting plant data indicative of the performance of the plant.

Regarding claim 14, Brandt in view of Law and further in view of MORGAN discloses the system architecture of claim 12. In addition, Brandt and Law fail to disclose wherein the input discrepancies are consistent with the perturbations and the output discrepancies are consistent with the output perturbations. MORGAN discloses wherein the input discrepancies are consistent with the perturbations and the output discrepancies are consistent with the output perturbations (perturbing the control input setting deviate the settings from the optimal settings predicted by the MBC system; the deviations may be small, within allowed limits and limited to a single control input for each perturbation; para [[0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the input discrepancies are consistent with the perturbations and the output discrepancies are consistent with the output perturbations as taught by MORGAN into the system of Brandt and Law for the purpose of comparing the plant data to the predicted data and adjusting the control settings applied to the plant and model; perturbing the control settings and applying the perturbed control settings to operate the plant and the model; collecting perturbed plant data and perturbed prediction data, and modifying the model if the perturbed plant data represents an improvement as compared to the perturbed prediction data.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Lawlor et al. USPGPUB 2015/0317739  teaches provide a barrier film having the extremely high barrier property and also a better transparency, a method for manufacturing the same, and a laminated material, a container for wrapping and an image displaying medium using the barrier film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119